       Case 2:19-cr-00107-KJM Document 763 Filed 04/27/21 Page 1 of 1


 1   JOHN BALAZS, Bar #157287
     Attorney at Law
 2   916 2nd Street, Suite F
     Sacramento, California 95814
 3   Telephone: (916) 447-9299
     John@Balazslaw.com
 4
     Attorney for Defendant
 5   BRANT DANIEL
 6

 7

 8
                                     UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11
      UNITED STATES OF AMERICA,                      No. 2:19-CR-0107-KJM
12
                        Plaintiff,                   ORDER TO SEAL DOCUMENTS
13
             v.
14
      BRANT DANIEL,
15
                        Defendant.
16

17

18
            Pursuant to Local Rule 141 and upon application of defendant Brant Daniel, through
19

20   counsel, and good cause being shown,

21          IT IS HEREBY ORDERED that the declaration of counsel submitted April 19, 2021 in

22   connection with defendant Brant Daniel’s Supplemental Brief in support of his Motion for
23
     Discovery at docket 754 be SEALED until ordered unsealed by the Court.
24
     DATED: April 26, 2021.
25

26

27

28
